UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51731 NATIONAL HEALTH PARTNERS, INC. (Exact name of registrant as specified in its charter) Indiana 04-3786176 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 120 Gibraltar Road Suite 107 Horsham, PA19044 (Address of Principal Executive Offices) (215) 682-7114 (Issuer's Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1394 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:There were 85,392,478 shares of the issuer’s common stock, $.001 par value per share, issued and outstanding on August 12, 2010. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets at June 30, 2010 (Unaudited) and December 31, 2009 2 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4T. Controls and Procedures 20 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 21 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. National Health Partners, Inc. and Subsidiaries Consolidated Interim Financial Statements June 30, 2010 (Unaudited – Prepared by Management) NOTICE OF NO AUDITOR REVIEW The accompanying unaudited consolidated interim financial statements have been prepared by management and approved by the Audit Committee and Board of Directors. The Company’s independent auditors have not performed a review of these consolidated interim financial statements in accordance with the standards established by the Public Company Accounting Oversight Board (United States) for a review of interim statements by an entity’s auditor. 3 National Health Partners, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited - Prepared by Management) June 30, December 31, (Unaudited) Assets Current assets Cash $ $ Prepaid expense — Deposits Other current assets — Total current assets Property and equipment, net Prepaid expense — Deposits Total assets $ $ Liabilities and stockholders' deficit Current liabilities Accounts payable $ $ Refunds payable Accrued expenses Deferred revenue Total current liabilities Total liabilities Commitments and contingencies — — Stockholders' deficit Common stock, $0.001 par value, 100,000,000 shares authorized, 85,392,478 and 73,894,2754 shares issued and outstanding on June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Deferred compensation ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See unaudited notes to financial statements 4 National Health Partners, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited - Prepared by Management) For the Three Months Ended For the Six Months Ended June 30, June 30, Net revenue $ Direct costs Gross profit Operating expenses: Selling and marketing General and administrative Total operating expenses Loss from operations ) Other income (expense): Interest income 1 4 1 87 Total other income 1 4 1 87 Net loss $ ) $ ) $ ) $ ) Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - basic and diluted See unaudited notes to financial statements 5 National Health Partners, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited - Prepared by Management) For the Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Common stock issued for services and amortization of prepaid services Options issued for services Depreciation Changes in operating assets and liabilities: Decrease in deposits Increase in other current assets ) Increase in accounts payable and accrued expenses Increase in refunds payable Increase in deferred revenue Net cash used by operating activities ) ) Cash flows from investing activities Net cash provided by investing activities — — Cash flows from financing activities Proceeds from sale of stocks and warrants Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $
